 


THE SPECTRANETICS CORPORATION
2016 INCENTIVE AWARD PLAN

STOCK OPTION GRANT NOTICE AND
STOCK OPTION AGREEMENT
The Spectranetics Corporation, a Delaware corporation (the “Company”), pursuant
to its 2016 Incentive Award Plan (as it may be amended from time to time, the
“Plan”), hereby grants to the holder listed below (“Participant”), an option to
purchase the number of shares of the Company’s common stock, par value $0.001
per share (“Stock”), set forth below (the “Option”). This Option is subject to
all of the terms and conditions set forth herein and in the Stock Option
Agreement attached hereto as Appendix A (the “Stock Option Agreement”) and the
Plan, which are incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Grant Notice and the Stock Option Agreement.
Participant:
 
 
Grant Date:
 
 
Exercise Price per Share:
 
$
Total Number of Shares Subject to the Option:
 
shares
Expiration Date:
 
 
Type of Option:  
 
x Incentive Stock Option  o Non-Qualified Stock Option
Vesting Schedule:
 
 

No portion of the Option which is unexercisable at the Participant’s Termination
of Services shall thereafter become exercisable.
By his or her signature, the Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice. The
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
relating to the Option.
THE SPECTRANETICS
CORPORATION:
 
 PARTICIPANT:
By:
 
 
Signature:
 
Name:
Robert Fuchs
 
Print Name:
 
Title:
Senior Vice President, Global Human Resources
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





1



--------------------------------------------------------------------------------





APPENDIX A
TO STOCK OPTION GRANT NOTICE
STOCK OPTION AGREEMENT
Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, The Spectranetics
Corporation, a Delaware corporation (the “Company”), has granted to the
Participant an option under the Company’s 2016 Incentive Award Plan (as amended
from time to time, the “Plan”) to purchase the number of shares of Stock
indicated in the Grant Notice.
ARTICLE I.
GENERAL
1.1Defined Terms. Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.


(a)“Administrator” shall mean the Board or the Committee responsible for
conducting the general administration of the Plan in accordance with Section 3
of the Plan; provided that if the Participant is a Non-Employee Director,
“Administrator” shall mean the Board.


(b)“Termination of Services” shall mean the Participant’s termination of Service
under the Plan.


1.2Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE II.
GRANT OF OPTION
2.1Grant of Option. In consideration of the Participant’s past and/or continued
Service and for other good and valuable consideration, effective as of the Grant
Date set forth in the Grant Notice (the “Grant Date”), the Company irrevocably
grants to the Participant the Option to purchase any part or all of an aggregate
of the number of shares of Stock set forth in the Grant Notice, upon the terms
and conditions set forth in the Plan and this Agreement. Unless designated as a
Non-Qualified Stock Option in the Grant Notice, the Option shall be an Incentive
Stock Option to the maximum extent permitted by law.


2.2Exercise Price. The exercise price of the shares of Stock subject to the
Option shall be as set forth in the Grant Notice, without commission or other
charge; provided, however, that the price per share of the shares of Stock
subject to the Option shall not be less than 100% of the Fair Market Value of a
share of Stock on the Grant Date, except in the case of Substitute Awards (to
the extent consistent with Code Section 409A and, in the case of Incentive Stock
Options, Code Section 424). Notwithstanding the foregoing, if this Option is
designated as an Incentive Stock Option and the Participant owns (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any “subsidiary
corporation” of the Company or any “parent corporation” of the Company (each
within the meaning of Section 424 of the Code), the price per share of the
shares of Stock subject to the Option shall not be less than 110% of the Fair
Market Value of a share of Stock on the Grant Date.


2.3Consideration to the Company. In consideration of the grant of the Option by
the Company, the Participant agrees to render faithful and efficient Service to
the Company and its Affiliates. Nothing in the Plan or this


A-1



--------------------------------------------------------------------------------




Agreement shall confer upon the Participant any right to continue in the Service
of the Company or any Affiliate or shall interfere with or restrict in any way
the rights of the Company and its Affiliates, which rights are hereby expressly
reserved, to discharge or terminate the services of the Participant at any time
for any reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and the Participant.
ARTICLE III.
PERIOD OF EXERCISABILITY
3.1Commencement of Exercisability.


(a)Subject to Sections 3.2, 3.3, 5.11 and 5.14, the Option shall become vested
and exercisable in such amounts and at such times as are set forth in the Grant
Notice.
 
(b)No portion of the Option which has not become vested and exercisable at the
date of the Participant’s Termination of Services shall thereafter become vested
and exercisable, except as may be otherwise provided by the Administrator or as
set forth in a written agreement between the Company and the Participant.


(c)Notwithstanding Sections 3.1(a) and 3.1(b), pursuant to Section 12.2(b)(2) of
the Plan, the Option shall become fully vested and exercisable in the event of a
Change in Control, in connection with which the Option is not continued, assumed
or replaced. If the Option is continued, assumed or replaced pursuant to Section
12.2(b)(1) of the Plan, then no such acceleration shall apply. The remaining
provisions of Section 12 of the Plan also shall apply to this Option except to
the extent otherwise provided in this Agreement.


3.2Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3.


3.3Expiration of Option. The Option may not be exercised to any extent by anyone
after the first to occur of the following events:


(a)The expiration of ten years from the Grant Date;

(b)If this Option is designated as an Incentive Stock Option and the Participant
owned (within the meaning of Section 424(d) of the Code), at the time the Option
was granted, more than 10% of the total combined voting power of all classes of
stock of the Company or any “subsidiary corporation” of the Company or any
“parent corporation” of the Company (each within the meaning of Section 424 of
the Code), the expiration of five years from the Grant Date;


(c)The expiration of one year from the date of the Participant’s Termination of
Services, unless such termination occurs by reason of the Participant’s death or
Disability; or


(d)The expiration of one year from the date of the Participant’s Termination of
Services by reason of the Participant’s death or Disability.


The Participant acknowledges that an Incentive Stock Option exercised more than
three months after the Participant’s Termination of Services, other than by
reason of death or Disability, will be taxed as a Non-Qualified Stock Option.
3.4Special Tax Consequences. The Participant acknowledges that, to the extent
that the aggregate Fair Market Value (determined as of the time the Option is
granted) of all shares of Stock with respect to which Incentive Stock Options,
including the Option (if applicable), are exercisable for the first time by the
Participant in any calendar year exceeds $100,000, the Option and such other
options shall be Non-Qualified Stock Options to the extent necessary


A-2



--------------------------------------------------------------------------------




to comply with the limitations imposed by Section 422(d) of the Code. The
Participant further acknowledges that the rule set forth in the preceding
sentence shall be applied by taking the Option and other “incentive stock
options” into account in the order in which they were granted, as determined
under Section 422(d) of the Code and the Treasury Regulations thereunder.
ARTICLE IV.
EXERCISE OF OPTION
4.1Person Eligible to Exercise. Except as provided in Section 5.2(b), during the
lifetime of the Participant, only the Participant may exercise the Option or any
portion thereof. After the death of the Participant, any exercisable portion of
the Option may, prior to the time when the Option becomes unexercisable under
Section 3.3, be exercised by the Participant’s personal representative or by any
person empowered to do so under the deceased the Participant’s will, under the
then applicable laws of descent and distribution or as otherwise permitted by
the Plan.


4.2Partial Exercise. Any exercisable portion of the Option or the entire Option,
if then wholly exercisable, may be exercised in whole or in part at any time
prior to the time when the Option or portion thereof becomes unexercisable under
Section 3.3.


4.3Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company) of all of the
following prior to the time when the Option or such portion thereof becomes
unexercisable under Section 3.3:


(a)An Exercise Notice in a form specified by the Administrator, stating that the
Option or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Administrator;


(b)The receipt by the Company of full payment for the shares of Stock with
respect to which the Option or portion thereof is exercised, including payment
of any applicable withholding tax, which may be in one or more of the forms of
consideration permitted under Section 4.4;


(c)Any other written representations as may be required in the Administrator’s
reasonable discretion to evidence compliance with the Securities Act or any
other applicable law rule, or regulation; and


(d)In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Participant, appropriate
proof of the right of such person or persons to exercise the Option.
Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.
4.4Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Participant:


(a)Cash;


(b)Check;


(c)With the consent of the Administrator, delivery of a notice that the
Participant has placed a market sell order with a broker with respect to shares
of Stock then issuable upon exercise of the Option, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the aggregate exercise price; provided, that payment
of such proceeds is then made to the Company at such time as may be required by
the Company, but in any event not later than the settlement of such sale;




A-3



--------------------------------------------------------------------------------




(d)With the consent of the Administrator, surrender of other shares of Stock
which have a fair market value on the date of surrender equal to the aggregate
exercise price of the shares of Stock with respect to which the Option or
portion thereof is being exercised;


(e)With the consent of the Administrator, surrendered shares of Stock issuable
or transferable upon the exercise of the Option having a fair market value on
the date of exercise equal to the aggregate exercise price of the shares of
Stock with respect to which the Option or portion thereof is being exercised; or


(f)With the consent of the Administrator, property of any kind which constitutes
good and valuable consideration.


4.5Conditions to Issuance of Stock Certificates. The shares of Stock deliverable
upon the exercise of the Option, or any portion thereof, may be either
previously authorized but unissued shares of Stock or issued shares of Stock
which have then been reacquired by the Company. Such shares of Stock shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any shares of Stock purchased upon the exercise of the Option or portion
thereof prior to fulfillment of all of the following conditions:


(a)The admission of such shares of Stock to listing on all stock exchanges on
which such Stock is then listed;


(b)The completion of any registration or other qualification of such shares of
Stock under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;


(c)The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;


(d)The receipt by the Company of full payment for such shares of Stock,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 4.4; and


(e)The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience.


4.6Rights as Stockholder. The holder of the Option shall not be, nor have any of
the rights or privileges of, a stockholder of the Company in respect of any
shares of Stock purchasable upon the exercise of any part of the Option unless
and until such shares of Stock shall have been issued by the Company to such
holder (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). No adjustment will be made for
a dividend or other right for which the record date is prior to the date the
shares of Stock are issued, except as provided in Section 12(a) of the Plan.


ARTICLE V.
OTHER PROVISIONS
5.1Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons. No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement or the Option.




A-4



--------------------------------------------------------------------------------




5.2Option Not Transferable.


(a)Subject to Section 5.2(b), the Option may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the shares of Stock underlying the Option have
been issued, and all restrictions applicable to such shares of Stock have
lapsed. Neither the Option nor any interest or right therein shall be liable for
the debts, contracts or engagements of Participant or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.

(b)Notwithstanding any other provision in this Agreement, with the consent of
the Administrator, the Participant may transfer the Option (or any portion
thereof) to any one or more Permitted Transferees (as defined below), subject to
the following terms and conditions: (i) any portion of the Option transferred to
a Permitted Transferee shall not be assignable or transferable by the Permitted
Transferee other than by will or the laws of descent and distribution; (ii) any
portion of the Option which is transferred to a Permitted Transferee shall
continue to be subject to all the terms and conditions of the Option as
applicable to the Participant (other than the ability to further transfer the
Option); and (iii) the Participant and the Permitted Transferee shall execute
any and all documents requested by the Administrator, including, without
limitation documents to (A) confirm the status of the transferee as a Permitted
Transferee, (B) satisfy any requirements for an exemption for the transfer under
applicable federal and state securities laws and (C) evidence the transfer. For
purposes of this Section 5.2(b), “Permitted Transferee” shall mean, with respect
to a Participant, a transferee pursuant to a domestic relations order or a
transferee by gift who is a “family member” (as defined in General Instruction
A(5) to Form S-8 under the Securities Act of 1933) of the Participant.
Notwithstanding the foregoing, (i) in no event shall the Option be transferable
by the Participant to a third party (other than the Company) for consideration,
and (ii) no transfer of an Incentive Stock Option will be permitted to the
extent that such transfer would cause the Incentive Stock Option to fail to
qualify as an “incentive stock option” under Section 422 of the Code.


5.3Adjustments. The Participant acknowledges that the Option is subject to
adjustment, modification and termination in certain events as provided in this
Agreement and the Plan.


5.4Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to Participant shall be
addressed to Participant at the address given beneath Participant’s signature on
the Grant Notice. By a notice given pursuant to this Section 5.4, either party
may hereafter designate a different address for notices to be given to that
party. Any notice which is required to be given to Participant shall, if
Participant is then deceased, be given to the person entitled to exercise his or
her Option pursuant to Section 4.1 by written notice under this Section 5.4. Any
notice shall be deemed duly given when sent via email or when sent by certified
mail (return receipt requested) and deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.


5.5Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.


5.6Governing Law; Severability. The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.


5.7Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations. To the extent


A-5



--------------------------------------------------------------------------------




permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.


5.8Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely effect the Option in any material way without the prior written
consent of the Participant.


5.9Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 5.2, this Agreement shall
be binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.


5.10Notification of Disposition. If this Option is designated as an Incentive
Stock Option, Participant shall give prompt notice to the Company of any
disposition or other transfer of any shares of Stock acquired under this
Agreement if such disposition or transfer is made (a) within two years from the
Grant Date with respect to such shares of Stock or (b) within one year after the
transfer of such shares of Stock to Participant. Such notice shall specify the
date of such disposition or other transfer and the amount realized, in cash,
other property, assumption of indebtedness or other consideration, by
Participant in such disposition or other transfer.


5.11Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule


5.12Not a Contract of Employment. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue to serve as a Service
Provider.


5.13Entire Agreement. The Plan, the Grant Notice and this Agreement (including
all Appendices thereto) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof.
Section 409A. This Option is not intended to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code (“Section 409A”).
However, notwithstanding any other provision of the Plan, this Agreement or the
Grant Notice, if at any time the Committee determines that the Option (or any
portion thereof) may be subject to Section 409A, the Committee shall have the
right, in its sole discretion, to adopt such amendments to the Plan, this
Agreement or the Grant Notice or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, as the Committee determines are necessary or appropriate either for the
Option to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.






A-6

